In a proceeding pursuant to statute (Lien Law, §§ 76, 75), by the general contractor and owner, to vacate the demand of a subcontractor, respondent Feingold Electric, Inc., which was served pursuant to said statute, for a verified statement accounting for trust funds in petitioners’ hands for the benefit and protection of subcontractors and materialmen (Lien Law, art. 3-A), petitioners appeal from an order of the Supreme Court, Kings County, dated April 23, 1962, denying their application and directing them to comply with said demand. Order affirmed, with $10 costs and disbursements. Petitioners’ time to comply with the demand is extended until 20 days after entiy of the order hereon. No opinion. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.